department of the treasury internal_revenue_service washington d c lin fin lore cire tax_exempt_and_government_entities_division so of c sit of - -oo nore 41g dollar_figuree -- on e due_date ese contact person identification_number telephone number t go by employer_identification_number dear sir or madam we have considered the ruling_request dated date as modified by the letter of date both submitted on m’s behaif by its authorized representative wherein m requested that the service rule as follows the provision of supplemental unemployment and medical benefits by m in accordance with the terms of the supplemental benefits plan will not result in the provision of benefits other than life sick accident or other_benefits within the meaning of sec_501 of the internal_revenue_code contributions to m to provide for supplemental unemployment and medical benefits will be deductible by employers who are signatory to collective bargaining agreements without regard to the reserve limits imposed by sec_419 and sec_419a of the code investment_income earned by m attributable to contributions for supplemental unemployment and medical benefits will be considered exempt_function_income within the meaning of sec_512 of the code facts m is a multiemployer_plan and an employee_benefit_plan as defined in sec_3 and of the employee retirement income security act erisa m is also exempt from federal_income_tax as a voluntary employees’ beneficiary association veba described in sec_501 of the code in addition m is a collectively bargained joint-trusteed fund organized and operated pursuant to the provisions of sec_302 of the labor management relations act u s c sec_186 m provides health dental and vision benefits to eligible employees and their dependents pursuant to its trust and plan of benefits m is jointly sponsored by n a labor_union local and o an association of employers which contributes to m pursuant to applicable collective bargaining agreements n is exempt from federal_income_tax as a labor_organization described in sec_501 of the code n represents individuals who are employed by employers who belong to o for the purposes of collective bargaining n negotiates with o the terms and conditions of the employees’ employment in accordance with federal labor law more than of the employees who are eligible to receive benefits from m are also covered by the collective bargaining agreements between o and n m is governed by a board_of trustees trustees consisting of two n representatives and two o representatives the trustees are permitted under the declaration of trust to amend the trust the trust will be amended to provide supplemental payment benefits to participants the terms of the supplemental benefits plan are described in a separate plan document as outlined below in n and o negotiated a framework for the supplemental benefits plan pursuant to the plan’s terms benefit payments provided to participants will include supplemental unemployment benefits and supplemental medical benefits the supplemental benefits plan provides that the contribution rate for participating employers is set by collective bargaining and may change periodically an employee’s credit balance is equal to the specified rate multiplied by the number of hours worked for which contributions were received plus interest and less allocable administrative expenses minus any supplemental benefits payments made in order to be entitled to receive a supplemental unemployment benefit or supplemental medical_benefit an employee must have a credit balance of at least dollar_figure the plan sets forth the various criteria for eligibility for the supplemental unemployment benefit the amount of benefit shall be dollar_figure per week until the employee has collected dollar_figure from m in unemployment benefits or his credit balance falls below dollar_figure whichever occurs first benefit from the plan will be prorated accordingly in the event the employee is receiving partial state unemployment benefits the amount of the section of the plan dealing with supplemental medical benefits states that in the event that an eligible_employee with a credit balance of at least dollar_figure or his eligible dependents require economic assistance to meet medical_expenses - such as the deductibles co-pay requirements or amounts that exceed the maximum receivable sums under the welfare plan - the trustees on appropriate application by the employee may make such payments to the extent that the need continues and until the employee's credit balance falls below dollar_figure law and analysis issue sec_501 of the code provides for the exemption from federal_income_tax of a voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 of the income_tax regulations provides that a veba must provide for the payment of life sick accident or other_benefits further an organization is not described in code sec_501 if it systematically and knowingly provides benefits of more than a de_minimis amount that are not permitted by paragraphs b c d or e of this section sec_1_501_c_9_-3 of the regulations provides that the term other_benefits includes only benefits that are similar to a life sick or accident benefit a benefit is similar to such permissible benefit if it is intended to safeguard or improve the health of a member or a member’s dependents or it protects against a contingency that interrupts or impairs a member’s earning power sec_1_501_c_9_-3 of the regulations states in providing examples of other_benefits that these include any benefit provided in the manner permitted by paragraphs et seq of sec_302 of the labor management relations act of 61_stat_136 as amended u s c c paragraph e further states that other_benefits includes vacation benefits the provision of child care facilities income maintenance payments in the event of economic dislocation temporary living expense loans and grants at times of disaster supplemental_unemployment_compensation_benefits as defined in code sec_501 and educational or training benefits or courses the supplemental benefits pian provides supplemental unemployment benefits and supplemental medical benefits under the terms and conditions described above the supplemental unemployment benefit is a permissible benefit pursuant to sec_1_501_c_9_-3 of the regulations the supplemental medical_benefit is permissible under sec_1 c - a accordingly these provisions of the plan should not jeopardize the tax exempt status of m under sec_501 of the code law and analysis issue sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare fund shall not be deductible under chapter of the code but if they would otherwise be deductible such contributions shall subject_to the limitations of subsection b be deductible under sec_419 for the taxable_year in which paid sec_419 provides that the amount of the deduction allowable under subsection a for any taxable_year shall not exceed the welfare_benefit fund’s qualified_cost for the taxable_year sec_419 provides that the term qualified_cost means the sum of a the qualified_direct_cost for such taxable_year and b subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year minus c after tax income sec_419 of the code provides that the term welfare_benefit_fund means any fund-- a which is part of a plan of an employer and b through which the employer provides welfare benefits to employees or their beneficiaries sec_419 of the code provides that the term welfare_benefit means any benefit other than a benefit with respect to which-- a sec_83 applies b sec_404 applies determined without regard to sec_404 or c sec_404a applies sec_419 of the code provides in pertinent part that the term fund means any organization described in paragraph or of sec_501 sec_419a of the code provides that for purposes of this subpart and sec_512 of the code the term qualified_asset_account means any amount consisting of assets set_aside to provide for the payment of- disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a of the code provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund a under a collective bargaining agreement or b an employee pay-all plan under sec_501 sec_7701 of the code states that in determining whether there is a collective bargaining agreement between employee_representatives and one or more employers the term employee_representative shall not include any organization more than one-half of the members of which are employees who are owners officers or executives of the employer an agreement shall not be treated as a collective bargaining agreement unless it is a bona_fide agreement between bona_fide employee_representatives and one or more employers sec_1_419a-2t q a-1 of the temporary regulations provides in part that neither contributions to nor reserves of a welfare_benefit_fund maintained pursuant to a collective bargaining agreement shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 until the date years after the issuance of final regulations concerning the limits for collective bargained welfare_benefit funds sec_1_419a-2t q a-2 of the temporary regulations defines a welfare_benefit_fund maintained pursuantto-a-collective bargaining agreement and states for purposes of q a-1 a collectively bargained welfare fund is a welfare_benefit_fund that is maintained pursuant to a an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary_of_the_treasury as set forth in paragraph below notwithstanding a determination by the secretary of labor that an agreement is a collective bargaining agreement a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arm’s length negotiations between the employee_representatives and one or more employers and if such agreement between the employee_representatives and one or more employers satisfies sec_7701 of the code moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund finally a welfare_benefit_fund is not considered to be maintained pursuant to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement in the case of a collectively bargained welfare_benefit_fund only the portion of the fund as determined under allocation rules to be provided by the commissioner attributable to employees covered by a collective bargaining agreement and from which benefits for such employees are provided is considered to be maintained pursuant to a collective bargaining agreement notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare_benefit funds a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after july the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment in addition pending the merger or other action of the employer or the fund issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on date percent shail be substituted for percent the collective bargaining agreements with n mandate that the employers make contributions to m to allow m to provide benefits to its participants m has represented that more than of employees eligible to receive benefits from m are covered by the collective bargaining agreements no owners executives or officers of any employer are covered by m the information provided concerning the negotiations between o and n evidences the arm’s length nature of the collective bargaining process m has represented that the secretary of labor would hold that the agreements between n and o are collective bargaining agreements based on the information provided we conclude that the supplemental benefits plan is maintained pursuant to collective bargaining agreements within the meaning of sec_1 419a- 2t q a-2 of the regulations because the supplemental benefits are being provided pursuant to a collective bargaining agreement between n and each employer pursuant to code sec_419 there are no account limits imposed on the portion of the funds attributable to employees covered by a collective bargaining agreement and from which benefits for such employees are provided pursuant to sec_1_419a-2t q a-1 of the regulations contributions to a collectively bargained welfare_benefit_fund shall not be treated as exceeding the limits of sec_419 therefore contributions to m to provide benefits for collective bargaining employees under the supplemental benefits plan should be deductible by employers who are signatory to the collective bargaining agreements without regard to the reserve limits imposed by sec_419 and sec_419a law_and analysis issue sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_512 of the code provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications set forth in certain paragraphs of sec_512 sec_512 of the code provides that for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services other than an amount equal to the gross_income derived from any related trade_or_business regularly carried on by such organization computed as if the organization were subject_to sec_512 which is set_aside in the case of a sec_501 organization to provide for the payment of life sick accident or other_benefits if during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than that just described such amount shali be included under subparagraph a in unrelated_business_taxable_income for the taxable_year sec_512 of the code provides that in the case of an organization described in sec_501 a set_aside for the payment of life sick accident or other_benefits may be taken into account under sec_512 only to the extent that such set_aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a for the taxable_year not taking into account any reserve described in sec_419a for post-retirement medical bills sec_1_512_a_-5t q a-3 a of the regulations provides in part that the amounts set_aside in a veba as of the close of a taxable_year to provide for payment of life sick accident or other_benefits may not be taken into account for purposes of determining exempt_function_income to the extent that such amounts exceed the qualified_asset_account limit determined under code sec_419a and sec_419a for such taxable_year of the veba sec_1_512_a_-5t q a-3 b of the regulations provides in part that the unrelated_business_taxable_income of a veba for a taxable_year generally will equal the lesser_of two amounts the income of the veba for the taxable_year excluding member contributions or the excess of the total amount set_aside as of the close of the taxable_year including member contributions and excluding certain assets with a useful_life extending beyond the end of the taxable_year to the extent they are used in provision of welfare benefits over the qualified_asset_account limit calculated without regard to the otherwise permitted reserve for post-retirement medical benefits for the taxable_year the gross_income of m will be set_aside to provide for life sick accident or other_benefits and as a result will constitute exempt_function_income within the meaning of sec_512 the amount of such set_aside will not be in excess of the maximum amount permitted by sec_1_512_a_-5t q a-3 b of the regulations such amount being determined by reference to the account limit because m’s qualified_asset_account will not have an account limit rulings based on the foregoing we rule as follows the provision of supplemental unemployment and medical benefits by m in accordance with the terms of the supplemental benefits pian will not result in the provision of benefits other than life sick accident or other_benefits within the meaning of sec_501 of the code accordingly the implementation of this plan with regard to these benefits will not jeopardize the tax exempt status of m contributions to m to provide for supplemental unemployment and medical benefits as described above will be deductible by employers who are signatory to collective bargaining agreements without regard to the reserve limits imposed by sec_419 and sec_419a of the code investment_income earned by m attributable to contributions for supplemental unemployment and medical benefits will be considered exempt_function_income within the meaning of sec_512 of the code accordingly m will not have unrelated_business_taxable_income under sec_512 from such earnings this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon m’s exempt status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representative we are also sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about m’s exempt status it should be kept with m’s permanent records if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely berveth v pre tobe gerald v sack manager exempt_organization technical group
